      Case 4:19-cv-00571-DCB Document 12 Filed 03/24/20 Page 1 of 5



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David M Morgan,                                   No. CV-19-00571-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Cochise County Board of Supervisors, et al.,
13                  Defendants.
14
            Plaintiff filed his Complaint on December 6, 2019. (Doc. 1.) He filed a First
15
     Amended Complaint on March 5, 2020. (Doc. 11.) Plaintiff alleges that Defendants
16
     violated his First Amendment rights to free speech. He alleges that he owns and publishes
17
     the Cochise County Record, which reports on local courts, local policing and local politics.
18
     He alleges that Defendants have precluded his access to sources he needs for his
19
     journalistic endeavors and have maliciously prosecuted him by bringing a civil action
20
     against him in retaliation for his work. He alleges that the Cochise County Board of
21
     Supervisor Defendants have knowingly looked the other way and that Cochise County
22
     officials have failed to train and supervise staff on the First Amendment right to public
23
     records. Plaintiff’s First Amended Complaint alleges a claim, pursuant to 42 U.S.C. § 1983,
24
     invoking this Court’s federal question jurisdiction, pursuant to 28 U.S.C. § 1331.
25
            Plaintiff has lodged an affidavit of inability to pay costs or give security for the
26
     commencement of this action and a Motion to Proceed in forma pauperis. It appears that
27
     the Plaintiff meets the requirements of 28 U.S.C. § 1915 for indigency.
28
            Accordingly,
       Case 4:19-cv-00571-DCB Document 12 Filed 03/24/20 Page 2 of 5



 1          IT IS ORDERED that the Motion to Proceed In Forma Pauperis (Doc. 2) is
 2   GRANTED. Plaintiff may proceed in forma pauperis, without prepayment of fees and
 3   costs or security therefor, and the Complaint shall be filed.
 4          IT IS FURTHER ORDERED that the Motion to Allow Electronic Filing (Doc. 5)
 5   is GRANTED: The Plaintiff is required to comply with all rules outlined in the District of
 6   Arizona’s Case Management/Electronic Case Filing Administrative Policies and
 7   Procedures manual, have access to the required equipment and software, have a personal
 8   electronic mailbox of sufficient capacity to send and receive electronic notice of case
 9   related transmissions, be able to electronically transmit documents to the court in .pdf,
10   complete the attached form to register as a user with the Clerk’s office within (5) five days
11   of the date of this Order, register as a subscriber to PACER (Public Access to Electronic
12   Records) within five (5) days of the date of this Order and comply with the privacy policy
13   of the Judicial Conference of the United States and the E-Government Act of 2002.
14          IT IS FURTHER ORDERED that the Court treats the Motion to Add Defendant
15   (Doc. 10) as a request to amend the Complaint, which is GRANTED.
16          IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of
17   this Order, a copy of the First Amended Complaint, and Summons upon Defendants as
18   directed by the Plaintiff. All costs of service shall be advanced by the United States.
19          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff a
20   service packet including a copy of this Order, a copy of the First Amended Complaint, and
21   the summons form and request for waiver form for all the Defendants: Cochise County
22   Board of Supervisors Ann English, Peggy Judd, and Amy Hunley, Cochise County, Brian
23   McIntyre, Sara Ransom, Lori Zucco, Mark Dannels, Ken Bradshaw, Ariel Monge, Todd
24   Borquez, Carol Capas, Mary Ellen Suarez Dunlap, and Pat Call.
25          IT IS FURTHER ORDERED that the Plaintiff shall complete and return the
26   service packets to the Clerk of the Court within 20 days of the date of filing of this Order.
27   The United States Marshal will not provide service of process if Plaintiff fails to comply
28   with this Order.


                                                 -2-
       Case 4:19-cv-00571-DCB Document 12 Filed 03/24/20 Page 3 of 5



 1            IT IS FURTHER ORDERED that if from any fault of the Plaintiff, either a waiver
 2   of service of the summons or complete service of the summons and First Amended
 3   Complaint cannot be obtained for each Defendant within 90 days of the date the Complaint
 4   was filed, or within 60 days of the filing of this Order, whichever is later, the action may
 5   be dismissed as to each Defendant not served pursuant to Rule 4(m) of the Fed. R. Civ. P.
 6            IT IS FURTHER ORDERED that the United States Marshal shall retain the
 7   summons, a copy of the First Amended Complaint, and a copy of this Order for future use.
 8            IT IS FURTHER ORDERED that the United States Marshal shall notify
 9   Defendants of the commencement of this action and request waiver of service of the
10   summons pursuant to Rule 4(d) of the Federal Rules of Civil Procedure, if serving an
11   individual, corporation, or association, and/or Rule 4(i) of the Federal Rules of Civil
12   Procedure and Rule 4(j) of the Arizona Rules of Civil Procedure, if serving a State,
13   Municipal Corporation or other Local Governmental Agency. The notice to Defendants
14   shall include a copy of this Order.
15            IT IS FURTHER ORDERED THAT ALL DEFENDANTS ARE HEREBY GIVEN
16   NOTICE THAT PLAINTIFF PROCEEDS IN FORMA PAUPERIS AND, THEREFORE,
17   WAIVERS OF SERVICE OF THE SUMMONS ARE RETURNED TO THE U.S.
18   MARSHAL’S OFFICE, NOT TO THE PLAINTIFF. The Marshal shall file waivers of
19   service of the summons or requests for waivers that were returned as undeliverable as soon
20   as they are received. If a waiver of service of summons is not returned by a Defendant
21   within 30 days from the date the request for waiver was sent by the Marshal, the Marshal
22   shall:
23            (a) Personally serve the Defendant(s) pursuant to Fed. R. Civ. P. Rule 4(e)(2), if
24   serving an individual, and/or Rule 4(h)(1), if serving a corporate Defendant, and/or Fed. R.
25   Civ. P. Rule 4(j)(2), if serving a State, Municipal corporation or other local government
26   Agency;
27            (b) Within ten days after personal service is affected, file the return of service for
28   the Defendant, along with evidence of the attempt to secure a waiver of service of the


                                                   -2-
       Case 4:19-cv-00571-DCB Document 12 Filed 03/24/20 Page 4 of 5



 1   summons and of the costs subsequently incurred in effecting service upon the Defendant.
 2   The costs of service shall be enumerated on the return of service form (USM-285) and shall
 3   include the costs incurred by the Marshal for photocopying additional copies of the
 4   summons, Complaint, or this Order and for preparing new process receipt and return forms
 5   (USM-285), if required. Costs of service will be taxed against the personally served
 6   defendant pursuant to Rule 4(d)(2) and (5) of the Federal Rules of Civil Procedure, unless
 7   otherwise ordered by the Court.
 8          IT IS FURTHER ORDERED that Defendant shall answer the Complaint or
 9   otherwise respond by appropriate motion within the time provided by the applicable
10   provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
11          IT IS FURTHER ORDERED that because the Court has ordered the First
12   Amended Complaint to be served by the United States Marshal, the Motion to Extend the
13   Time for Service (Doc. 9) is DENIED AS MOOT.
14          IT IS FURTHER ORDERED that the Plaintiff shall serve upon Defendant, or if
15   appearance has been entered by counsel, upon counsel, a copy of every further pleading or
16   other document submitted for consideration by the Court. Plaintiff shall include with the
17   original document and copy, to be filed with the Clerk of the Court, a certificate stating the
18   date a true and correct copy of the pleading or document was mailed to Defendant or
19   counsel. Any paper received by a District Court Judge which has not been filed with the
20   Clerk of the Court may be disregarded by the Court.
21          IT IS FURTHER ORDERED that the Plaintiff must follow the Federal Rules of
22   Civil Procedure and the Local Rules of Practice for the U.S. District Court of Arizona (local
23   rules). Both are located on the website: www.azd.uscourts.gov. He should review the tab:
24   “For Those Proceeding Without an Attorney.” The Plaintiff is instructed to take special
25   notice of Local Rule 7.2, which provides specifics for filing and responding to civil
26   motions, especially LRCiv. 7.2(i) which provides that non-compliance may be deemed a
27   consent to the denial or granting of a motion and allows the Court to summarily dispose of
28   a motion for failure to file a response.


                                                 -2-
      Case 4:19-cv-00571-DCB Document 12 Filed 03/24/20 Page 5 of 5



 1          IT IS FURTHER ORDERED that at all times during the pendency of this action,
 2   Plaintiff shall immediately advise the Court of any change of address and its effective date.
 3   Such notice shall be captioned "NOTICE OF CHANGE OF ADDRESS." The notice shall
 4   contain only information pertaining to the change of address and its effective date. The
 5   notice shall not include any motions for any other relief. Failure to file a NOTICE OF
 6   CHANGE OF ADDRESS may result in the dismissal of the action for failure to prosecute
 7   pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.
 8          Dated this 23rd day of March, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
